                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION


DAVID MICHAEL MASDEN,                             )
                                                  )
                       Plaintiff,                 )
                                                  )
v.                                                )   Case No. 4:20-CV-00267-MDH
                                                  )
ANDREW SAUL,                                      )
Commissioner of Social Security,                  )
                                                  )
                       Defendant.                 )


                                             ORDER

        Before the Court is Plaintiff David Masden’s appeal of Defendant Social Security

Administration Commissioner’s (“Commissioner”) denial of his application for disability

insurance benefits under the Social Security Act (the “Act”). Plaintiff exhausted his administrative

remedies, and the matter is now ripe for judicial review. After carefully reviewing the record, the

Court finds that the administrative law judge’s (ALJ) decision did not comport with the legal

standards required by SSR 96-8p and the decision is reversed and remanded.

                                        BACKGROUND

        Plaintiff filed his application for SSI on August 17, 2017 (Tr. 11, 329-37). Plaintiff was

born in 1965, and he alleged that he became disabled beginning December 31, 2008, due to bipolar

disorder, post-traumatic stress disorder (“PTSD”), hearing problems, and emphysema (Tr. 11, 329,

388).

        The ALJ found that Plaintiff had the following severe impairments: major depressive

disorder psychosis, borderline intellectual functioning, bipolar disorder, and PTSD (Tr. 13).

However, the ALJ found that he did not have an impairment or combination of impairments listed

                                                 1

         Case 4:20-cv-00267-MDH Document 26 Filed 07/27/21 Page 1 of 6
in or medically equal to one contained in 20 C.F.R. part 404, subpart P, appendix 1 (Tr. 14-17).

The ALJ determined that Plaintiff retained the RFC to perform work at all exertional levels (Tr.

17). He could perform simple, routine, and repetitive tasks, which may require detailed

instructions, but do not involve complex tasks (Tr. 17). He could work in an environment free of

fast-paced production requirements and involves only simple work-related decisions with few, if

any, workplace changes (Tr. 17). Plaintiff could occasionally interact with co-workers and

supervisors but could not interact with the general public (Tr. 17). Relying on vocational expert

testimony, the ALJ concluded that Plaintiff’s impairments would not preclude him from

performing his past relevant work and other work that exists in significant numbers in the national

economy (Tr. 23-24). Consequently, the ALJ found Plaintiff not disabled (Tr. 24).

                                           STANDARD

       Judicial review of the Commissioner’s decision is a limited inquiry into whether

substantial evidence supports the findings of the Commissioner and whether the correct legal

standards were applied. See 42 U.S.C. §§ 405(g), 1383(c)(1)(B)(ii)(3). Substantial evidence is

less than a preponderance of the evidence and requires enough evidence to allow a reasonable

person to find adequate support for the Commissioner’s conclusion. Richardson v. Perales, 402

U.S. 389, 401 (1971); Freeman v. Apfel, 208 F.3d 687, 690 (8th Cir. 2000). This standard requires

a court to consider both the evidence that supports the Commissioner’s decision and the evidence

that detracts from it. Finch v. Astrue, 547 F.3d 933, 935 (8th Cir. 2008). That the reviewing court

would come to a different conclusion is not a sufficient basis for reversal. Wiese v. Astrue, 552

F.3d 728, 730 (8th Cir. 2009). Rather, “[i]f, after review, we find it possible to draw two

inconsistent positions from the evidence and one of those positions represents the




                                                 2

         Case 4:20-cv-00267-MDH Document 26 Filed 07/27/21 Page 2 of 6
Commissioner’s findings, we must affirm the denial of benefits.” Id. (quoting Mapes v. Chater,

82 F.3d 259, 262 (8th Cir. 1996)).

       Courts “defer heavily to the findings and conclusions of the Social Security

Administration” and will disturb the Commissioner’s decision only if it falls outside the “zone

of choice.” Hurd v. Astrue, 621 F.3d 734, 738 (8th Cir. 2010); Casey v. Astrue, 503 F.3d 687,

691 (8th Cir. 2007). Incorrect application of a legal standard is grounds reversal, Ford v. Heckler,

754 F.2d 792 (8th Cir. 1985), but the Court defers to the ALJ’s determinations of the credibility

of witness testimony, as long as the ALJ’s determinations are supported by good reasons and

substantial evidence. Pelkey v. Barnhart, 433 F.3d 575, 578 (8th Cir. 2006). Finally, while a

deficiency in opinion writing is not enough to merit reversal where it has no practical effect on

the outcome, incomplete analyses, inaccuracies, and unresolved conflicts of evidence may be a

basis for remand. Reeder v. Apfel, 213 F.3d 984, 988 (8th Cir. 2000).

                                          DISCUSSION

        Plaintiff argues that the decision of the ALJ that Plaintiff was not under a disability as

defined by the Act at any time through May 1, 2019, is not supported by the substantial evidence

nor based upon correct legal standards. Defendant generally argues that the ALJ properly evaluated

the medical record and gave appropriate consideration and weight to the medical opinions in this

case. However, the Court need not conclude in this case whether the ALJ’s opinion was supported

by substantial evidence—as Plaintiff points out, Defendant is generally silent on whether or not

the ALJ followed the correct legal standards. See Mason v. Barnhart, 406 F.3d 962, 964 (8th Cir.

2005) (the Court’s review is not just to determine whether the ALJ’s decision is supported by the

substantial evidence of the record as a whole, but also to determine whether the ALJ followed the

correct legal standards.).



                                                  3

         Case 4:20-cv-00267-MDH Document 26 Filed 07/27/21 Page 3 of 6
       In particular, Plaintiff argues that the ALJ did not comply with SSR 96-8p and that this

constitutes reversible error. SSR 96-8p requires the ALJ to explain how any material

inconsistencies or ambiguities in the evidence were considered and resolved. If the RFC conflicts

with an opinion from a medical source, the ALJ must explain why the opinion was not adopted.

SSR 96-8p. The ALJ relied on the opinions of Dr. Sullivan to establish the RFC, finding them

“persuasive.” (Tr. 22). Dr. Sullivan opined, in pertinent part, that Masden can adapt to gradual,

predictable changes, and would need more time to learn new information or tasks. (Tr. 209). The

ALJ, however, did not include any limitation in the RFC permitting additional time to learn new

information and tasks nor that any changes in the workplace would need to be gradual and

predictable. (Tr. 17). The ALJ did not explain why, having found Dr. Sullivan’s opinions

“persuasive,” she did not include these limitations in the RFC. See Crews-Cline v. Colvin, No.

4:13-CV-00723-NKL, 2014 WL 2828894 (W.D. Mo. June 23, 2014) (finding that ALJ who gave

opinion “great weight,” but then failed to explain why parts of the RFC are inconsistent with that

opinion constitutes reversible error); Neeley v. Berryhill, 2017 WL 4074614 (W.D. Mo. Sept. 14,

2017) (same); Winsea v. Colvin, Case No. 4:15-CV-00385-ODS-SSA, 2016 WL 1688018 (W.D.

Mo. Apr. 27, 2016) (same); Porter v. Berryhill, No. 4:17-CV-00072-NKL, 2018 WL 1183400

(W.D. Mo. Mar. 7, 2018) (same).

       Dr. Sullivan also opined that Masden was moderately limited in the ability to understand,

remember, and carry out detailed instructions, but could understand and remember simple

instructions. Masden was moderately limited in the ability to make simple, work-related decisions

and should be limited to carrying out simple, short-cycle, repetitive tasks. (Tr. 208). The ALJ

permitted Masden to carry out tasks requiring detailed instructions. (Tr. 17). This is contrary to

Dr. Sullivan’s opinions that Masden could only understand, remember, and carry out simple



                                                4

         Case 4:20-cv-00267-MDH Document 26 Filed 07/27/21 Page 4 of 6
instructions and/or tasks. The ALJ, relying on the testimony of a vocational expert (VE), found

that Masden could perform other work as a tumbler operator (DOT 369.685-034), laundry worker

(DOT 361.684-014), and spool winder (DOT 619.485-010). (Tr. 24, 171). Had the ALJ included

a limitation against carrying out detailed instructions, all three jobs identified by the VE would be

excluded. (DOT 369.685-034, 361.684-014, 619.485-010). Plaintiff argues that the ALJ should

have at least explained why she permitted detailed instructions per SSR 96-8p.

       The Court finds that the ALJ’s failure to explain why they did not include any limitation

in the RFC permitting additional time to learn new information and tasks nor that any changes in

the workplace would need to be gradual and predictable is a reversible error pursuant to SSR 96-

8p. Similarly, the Court agrees that the ALJ under 96-8p should have explained why they permitted

Masden to carry out tasks requiring detailed instructions when the medical record opined that

Masden was moderately limited in the ability to do so. This also requires reversal and remand.

       Lastly, Dr. Sullivan also opined that Masden had moderate limitations in the ability to

interact appropriately with the general public; accept instructions and respond appropriately to

criticism from supervisors; and get along with co-workers or peers without distracting them or

exhibiting behavioral extremes. Masden could interact on an infrequent basis with supervisors,

coworkers, and the public. (Tr. 209). Masden had the same limitations with respect to all three –

supervisors, coworkers, and the public in Dr. Sullivan’s opinion. The ALJ precluded all interaction

with the general public but permitted occasional interaction with coworkers and supervisors. (Tr.

17). The ALJ did not explain why she would not preclude all interaction with coworkers and

supervisors as she did with the general public. SSR 96-8p requires the ALJ to explain how any

material inconsistencies or ambiguities in the evidence were considered and resolved.




                                                 5

         Case 4:20-cv-00267-MDH Document 26 Filed 07/27/21 Page 5 of 6
       Defendant argues that the ALJ included greater limitations in interacting with the general

public based on the “persuasive” 2012 opinion of M.S. Epperson (Tr. 209). Dr. Sullivan’s opinion

of “infrequent interaction”, Defendant argues, was consistent with the ALJ’s limitation to

occasional interaction and did not preclude all interaction as Plaintiff suggests (Tr. 17) and

including greater limitations into the RFC than warranted by the medical opinion is not a reversible

error. The Court agrees that the ALJ’s differential treatment regarding Masden’s ability to interact

with the general public versus coworkers and supervisors was not a reversible error.

                                         CONCLUSION

       Accordingly, it is ORDERED that the case be remanded for a new administrative hearing

and the Commissioner’s determination denying Plaintiff’s application for disability insurance

benefits is reversed. On remand, the ALJ is required to comply with SSR 98-6p with respect to

explaining why limitations regarding (1) Masden’s ability to adapt to gradual, predictable changes,

and need for more time to learn new information or tasks; and (2) Masden’s purported ability to

carry out tasks requiring detailed instructions conflicts with the adopted medical opinions.



IT IS SO ORDERED.

Dated: July 27, 2021                                          /s/ Douglas Harpool______
                                                             DOUGLAS HARPOOL
                                                             United States District Judge




                                                 6

         Case 4:20-cv-00267-MDH Document 26 Filed 07/27/21 Page 6 of 6
